           Case 1:20-cv-09694-JMF Document 51 Filed 08/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
LOUIS ROBERTS,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-CV-9694 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
JUSTIN GITELIS,                                                        :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

         On July 29, 2021, the Court received a letter form Plaintiff’s counsel indicating that
Defendant Justin Gitelis — who is proceeding here without counsel — has not been responsive
to counsel’s inquiries. See ECF No. 50. No later than August 19, 2021, Mr. Gitelis shall submit
to the Court a letter indicating whether he intends to continue defending this suit. If Mr. Gitelis
fails to do so by the deadline, the Court will entertain a motion to strike his Answer filed at ECF
No. 33 and to enter a default against Mr. Gitelis. Any such motion, supported by a memorandum
of law providing authority for granting such relief, shall be filed by September 9, 2021. If or
when such a motion is filed, the Court will issue another scheduling order setting a deadline for
any opposition and a hearing date.

       The Clerk of Court is directed to mail a copy of this Order to Mr. Gitelis at 68 Hillburn
Lane, North Barrington, IL 60010, and to add that address to the docket sheet.

        SO ORDERED.

Dated: August 5, 2021                                      __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
